UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6933



STANLEY LORENZO WILLIAMS,

                                              Plaintiff - Appellant,

          versus


WILLIAM F. ROGERS, JR.,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-03-374)


Submitted:   July 24, 2003                 Decided:   July 31, 2003


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Stanley Lorenzo Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stanley Lorenzo Williams appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing

his 42 U.S.C. § 1983 (2000) complaint as frivolous under 28 U.S.C.

§ 1915(e).    We have reviewed the record and conclude the appeal is

frivolous. Accordingly, we dismiss the appeal as frivolous for the

reasons stated by the district court.    See Williams v. Rogers, No.

CA-03-374 (M.D.N.C. May 30, 2003).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                  2